internal_revenue_service number release date index number ----------------- -------------------------------------------------- --------------------------------------- ----------------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ----------------- telephone number --------------------- refer reply to cc corp b02 plr-113158-08 date date legend taxpayer ------------------------------------------------------------------- ----------------------------------------------------------- --------------------------------------- state a exchange date date ------------ ------------------ ---------------------- --------------------------- dear --------------- this is in response to a letter dated date requesting rulings as to the federal_income_tax consequences of a series of proposed transactions the information submitted in that request and in later correspondence is summarized below summary of facts taxpayer a state a corporation is a closed-end investment_company that has elected to be treated as a regulated_investment_company a ric under subchapter_m of chapter of the internal_revenue_code the code taxpayer regularly distributes its earnings_and_profits in accordance with sec_852 taxpayer has one class of common_stock outstanding the shares of which are publicly traded on exchange taxpayer does not have outstanding and will not have plr-113158-08 outstanding at the time of the special dividend described below any option warrant convertible debt or other instrument or right other than any over-allotment option issued to an underwriter in connection with any public stock offering by taxpayer pursuant to which any person has or will have a right to acquire stock from taxpayer in the event that any underwriter does have such an over-allotment option at the time of the special dividend the underwriter will not be entitled to receive any portion of the special dividend by virtue of holding such option for its taxable_year ending date taxpayer expects to recognize a potentially substantial amount of taxable_income or taxable gain from a certain transaction the sale in order to eliminate the taxable_income or gain under sec_852 for that taxable_year and to ensure its qualification as a ric for that taxable_year taxpayer intends to make a dividend distribution to its shareholders the special dividend taxpayer expects to declare the special dividend on a date the declaration date either late in the calendar_year ending date or in the calendar_year immediately following the dividend will be declared to its shareholders of record as of a specified date the record_date the declaration date and the record_date will be sufficiently in advance of the date the special dividend is paid the payment_date to allow taxpayer to implement the election process described below the amount of the special dividend will be equal to all of taxpayer’s previously undistributed_net_income or gain for its taxable_year ending date including the taxable_income or gain attributable to the sale the dividend declaration the declaration will provide that each eligible shareholder will have a right to elect prior to the payment_date to receive such shareholder’s proportionate share of the special dividend in either i all cash_option a ii all taxpayer common_stock option b or iii percent cash and percent taxpayer common_stock option c each shareholder will be required to elect option a option b or option c for all of such shareholder’s shares of taxpayer common_stock the declaration will limit the aggregate amount of cash distributed in the special divided to percent of the total amount distributed the maximum cash distribution the declaration will further provide that in the event any shareholder fails to make an election such shareholder will be deemed to have elected option b finally the declaration will provide that any required fractional shares of taxpayer common_stock will be paid in cash which will be in addition to the maximum cash distribution although there can be no certainty taxpayer anticipates that pursuant to the election process some shareholders will elect to receive only shares of taxpayer common_stock and other shareholders will elect to receive only cash plr-113158-08 a shareholder electing to receive shares of taxpayer common_stock will receive a number of shares with a total value equivalent to the amount of cash that the shareholder would have received had the shareholder elected option a for this purpose the total number of shares of common_stock that taxpayer will issue and distribute in the special dividend will equal i the total amount of the special dividend minus the amount of cash payable pursuant to elections under option a and option c but subject_to the maximum cash distribution divided by ii the average trading price that is the average trading price of a share of taxpayer common_stock on exchange as of the close of trading during a three-business-day period ending on the pricing date the pricing date will be a date as close as possible to the payment_date while being sufficiently in advance of the payment_date to allow taxpayer to determine the number of shares that it will issue and distribute in the special dividend if the total number of shares of taxpayer common_stock for which an election to receive the dividend in cash is made the cash election shares would result in the payment of cash in an aggregate amount that is less than or equal to the maximum cash distribution then all holders of cash election shares will receive the special dividend on all such shares in cash if the number of cash election shares would result in the payment of cash in an aggregate amount that is greater than the maximum cash distribution then i ii each shareholder electing option c will receive such shareholder’s proportionate part of the special dividend in percent cash and percent shares of taxpayer common_stock and each shareholder electing option a will receive such shareholder’s part of the special dividend determined as follows a b cash equal to the maximum cash distribution minus cash payable to shareholders electing option c divided by the number of shares of taxpayer common_stock for which option a has been elected and multiplied by the shareholder’s total number of shares of taxpayer common_stock and a number of shares of taxpayer common_stock equal to the shareholder’s proportionate share of the special dividend minus the cash payable to the shareholder and divided by the average trading price as a result if a shareholder elects option c that shareholder will receive percent of the special dividend in cash furthermore if a shareholder elects option a that shareholder will receive at least percent and as much as percent of the special dividend in cash depending on the number of shareholders electing options a and c plr-113158-08 representations taxpayer has made the following representations with respect to the special dividend a b c d e the total number of shares of common_stock that taxpayer will issue and distribute in the special dividend will be determined by dividing the total amount of the special dividend less the total amount of cash to be paid as part of the special dividend by the average trading price the period of time between the determination of the average trading price and the dividend payment_date will be as short as possible ie that period of time will be only long enough to allow taxpayer the opportunity to determine the number of shares of common_stock that it will have to issue and distribute in the special dividend the total amount of cash that taxpayer will distribute in the special dividend will not exceed percent of the total amount of the special dividend plus any cash payable in lieu of fractional shares in the event that the shareholders in the aggregate elect to receive cash in lieu of shares of taxpayer common_stock in an amount less than or equal to the maximum cash distribution taxpayer will fully fund the cash component of the special dividend in such a case all shareholders that elect to receive a cash portion under option c will receive the requested portion of the special dividend in cash and all shareholders that elect option a will receive percent of the special dividend in cash in the event that the shareholders in the aggregate elect to receive cash in lieu of shares of taxpayer common_stock in an amount in excess of the maximum cash distribution the shareholders that elect option c will receive percent of their proportionate share of the special dividend in cash and the shareholders that elect option a will receive at least percent of their proportionate share of the special dividend in cash rulings based solely on the information submitted and the representations made we rule as follows all of the cash and shares of taxpayer common_stock distributed by taxpayer in the special dividend will be treated as a distribution_of_property with respect to taxpayer’s common_stock to which sec_301 applies sec_301 and sec_305 plr-113158-08 the amount of the distribution of stock received by any shareholder in the special dividend will be considered to equal the amount of the money which could have been received instead sec_301 sec_1_305-1 and sec_1_305-2 example the terms of the special dividend will not cause it to be considered preferential under sec_562 of the code accordingly provided that the special dividend otherwise satisfies all applicable_requirements it will qualify for the dividends_paid deduction under sec_852 of the code procedural matters the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether taxpayer qualifies as a ric under sec_851 of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely frances l kelly assistant branch chief branch corporate
